Interim Decision #1669

MATTER

of McGowan.

• In Visa Petition Proceedings
A-10809118

Decided by District Director September 13,1966
Petitioner, who has received the degree of Doctor of Chiropractic and meets
the high level of educational requirements for licensure to practice in the
State of California, is a. member of the professions within the meaning of
-

section 101(a) (32), Immigration and Nationality Act, as amended by P.L.
89-238, and is eligible for preference classification under section 203(a) (3)
of the Act, as amended, as a practitioner of chiropractic.

The petition was filed by the beneficiary, seeking classification as
a preference immigrant under section 203(a) (3) of the Immigration
and Nationality Act, as amended, based upon his training as a Doctor of Chiropractic.
Section 203(a) (3), Immigration and Nationality Act, as amended,
provides for the issuance of visas to qualified immigrants who are
members of the professions, or who because of their exceptional ability in the sciences, or the arts, will substantially benefit prospectively
the national economy, cultural interests, or welfare of the United
Stake.

Section 101(a) (32), Immigration and Nationality Act, as amended, defines the term "profession" as including *but not being limited
to architects, engineers, lawyers, physicians, surgeons, and teachers
in elementary or secondary schools, colleges, academies, or seminaries.
Although the above definition is intended to serve only as a guide,
examination of the occupations listed, indicates, that recognition of
professional status in those fields is normally obtained through attainment of at least a baccalaureate degree? As is the case with the
professions enumerated in the definition, high education, or the equivalent in specialized experience, is a realistic prerequisite for recognition of professional status in- this field.
The beneficiary was awarded the degree of Doctor of Chiropractic
by the Los Angeles College of Chiropractic on January 8, 1960, and
'Mauer of isms, Interim Decision No. 1006.

898

Interim Decision #1669
has been licensed, as a practitioner of chiropractic in the State of
California.
The beneficiary intends to practice in the State of California,
where there exists legislation regulating practitioners of chiropractic. This legislation provides as follows : "The basic principle of
Chiropractic is theonaintenance of structural and functional integrity of the nervous system. A. duly licensed Chiropractor may only
practice or attempt to practice or hold himself out as practicing a
system of treatment by manipulation of the joints of the human
body, by manipulation of anatomical displacements, articulation of
the spinal column, including its vertebrae and cord, and he may use
all necessary mechanical, hygienic and sanitary measures incident
to the care of the body in connection with said system of treatments,
but not for the purpose of treatment, and not including measures
as would constitute the practice of medicine, surgery, osteepathica,
dentistry, or optometry, and without the use of any drug or medicine
included in materie, medica."
"A duly licensed Chiropractor may make use of light, air, water,
rest, heat, diet, exercise, massage and physical culture, but only in
connection with, and incident to, the practice of Chiropractic as
herein above set forth."
Each applicant for licensors in the State of California must be a
graduate of an approved college of chiropractic, and must pass a
written examination.
In the State a California a licensed _Doctor of Chiropractic is
authorized to sign death certificates and make reports pertaining to
such deaths as required. by law. He may also order venipunctUre or
skin pitnainre for test purposes. if the -procedures are done by a
licensed clinical laboratory technologist or clinical laboratory bioanalysist.
Four thousand academic hours extended over a period of four
school terms of hot less than 9 months each are required for graduation from any college of chiropractic in the state, and the law requires that the following be included in those 4000 hours:
800 hours
Anatomy, including embryology and histology, dissection
Physiology
' 320 hours
Biochemistry, inorganic and organic chemistry
320 hours
Pathology, bacteriology and toxicology—
-480 hours
Public health, hygiene, :sanitation and first aid
120 hours
Diagnosis, pediatrics, dermatology,-syphilology, serology, X-ray
and psychiatry
720 hours
Obstetrics and gynecology
120 hours
Principles and practice of chiropractic, physiotherapy, dietetics
and °Mee procedure

1.120 boors

899

Interim Decision #1669
In order to be licensed in California an applicant must be graduated from a college which presents its curriculum in accordance with
the foregoing. To be recognized as "approved." by the state of California, each teacher must either hold a Doctor's degree from a recognized professional school of chiropractic, osteopathy, or medicine, or
must hold a degree from an. accredited college of arts and sciences.
Teachers of chemistry, bacteriology and physiologimusthold a baccalaureate degree in arts or sciences from an accredited institution.
No college of chiropractic in the State of California may be approved-unless it is organized. as a nonprofit corporation.

The laws of the State of California quite clearly regulate the
practice of Chiropractic on a professional level and a person meeting the educational requirements for licensure clearly possess the
equivalent of at least a baccalaureate degree. Examination of the
required courses reveals that they consist largely of advanced courses
in the fields of biology and chemistry, both of which are recognized
as professional fields, as well as courses which are commonly taken
in post-graduate study. Accordingly, it is held that a person who
has successfully completed such a course in Chiropractic is qualified
as a member of the professions within the meaning of section 203(a)

(3)•

•

Under Part 204.2(f), Title 8, Code of Federal Regulations, a certification •by the Department of Labor pursuant to section 212(a).

(14) of the Immigration and Nationali& Act, as amended, is
required before the visa petition may be approved. That section
provides for the. exclusion of certain aliens from the United States,
incliiding aliens seeking classification under section 203(a) (3), unless
the Secretary of Labor has determined and certified to the Secretary
of State, and to the Attorney General that (A) there are not sufficient workers in the United Stites, who are able, willing, qualified
and available at the time of application for a visa and admission to
the United States and at' the place to which the alien is destined to
perform such skilled or unskilled labor, and (B) the employment of
such aliens will not adversely affect the wages and working conditions of the -workers in the United States similarly employed. In
connection with the instant petition such a certification was made
on May 18, 1966.
ORDER: It is ordered that the petition to classify the status of
Michael Murdoch McGowan, as a preference quota immigrant under
section 203(a) (3) of the Immigration and Nationality Act, as
amended, be granted.

900

